Lundberg Stratton, J.,
dissenting. I agree with Justice Cook’s concurrence in judgment only to the extent that she would decide the issue of the existence of a common-law whistleblower cause of action in accordance with her opinion concurring in part and dissenting in part in Kulch v. Structural Fibers, Inc. (1997), 78 Ohio St.3d 134, 164-171, 677 N.E.2d 308, 330-335. Like Justice Cook, I will defer to the doctrine of stare decisis and adhere to this court’s syllabus law in Kulch. However, because I believe that the one-hundred-eighty-day limitation period set forth in R.C. 4113.52(D) applies, not a four-year statute of limitations, I respectfully dissent.
I believe that Kulch applies here because the substance of the complaint alleges a claim for wrongful discharge in violation of the public policy underlying the Whistleblower Act, R.C. 4113.52. Although the plaintiff and a majority of this court characterize the cause of action as one based upon public policy favoring workplace safety, the fact is that regardless of how it is phrased, the essence of the claim is a Greeley cause of action based upon the public policy embodied in R.C. 4113.52. See Greeley v. Miami Valley Maintenance Contrs., Inc. (1990), 49 Ohio St.3d 228, 551 N.E.2d 981. Therefore, I believe that the result is dictated by Kulch.
Paragraph three of the syllabus in Kulch states that “[a]n at-will employee who is discharged or disciplined in violation of the public policy embodied in R.C. 4113.52 may maintain a common-law cause of action against the employer pursuant to [Greeley] and its progeny, so long as that employee had fully complied with the statute and was subsequently discharged or disciplined.” Although the issue in Kulch involved statutory reporting requirements, not the limitations period, the court did not restrict the necessity of full compliance with the reporting mandates of the statute.
Likewise, in Contreras v. Ferro Corp. (1995), 73 Ohio St.3d 244, 652 N.E.2d 940, the court held that an employee must “strictly comply with the dictates of *85R.C. 4113.52” to claim the whistleblower protections embodied in the statute. Id. at syllabus. Therefore, the logical conclusion is that “strict” or “full” compliance means compliance with the entire statute. This would include section (D) of R.C. 4113.52, requiring an employee who is seeking whistleblower protection to bring a civil action “within one hundred eighty days after the date the disciplinary or retaliatory action was taken.” If the employee fails to file within that period, the cause of action fails as a matter of law and he orVshe is not afforded the protections of the statute. Consequently, in order to have a cause of action asserting whistleblower protection, one must adhere to the filing requirement of the statute as well as the reporting mandates.
Mark J. Byrne, for appellant.
Dinsmore & Shohl, L.L.P., and Jerry S. Sallee, for appellees.
Because I believe that the one-hundred-eighty-day limitations period in R.C. 4113.52(D) should apply, I respectfully dissent.